            Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 1 of 25



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

-------------------------------------- X
                                       :
DAVID LAW,                             :              Case No.: 19-cv-8904
                                       :
               Plaintiffs,             :              COMPLAINT
                                       :
      vs.                              :              DEMAND FOR JURY TRIAL
                                       :
ALDER BIOPHARMACEUTICALS INC.,         :
ROBERT AZELBY, PAUL CARTER, PAUL :
CLEVELAND, JEREMY GREEN, A. BRUCE :
MONTGOMERY, HEATHER PRESTON,           :
CLAY B. SIEGALL, and WENDY YARNO, :
                                       :
               Defendants.             :
                                       :
-------------------------------------- X

       Plaintiff David Law (“Plaintiff”), by and through his attorneys, allege the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

                                 NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against Alder BioPharmaceuticals, Inc..

(“Alder” or the “Company”) and the members of the Company’s board of directors (collectively

referred to as the “Board” or the “Individual Defendants” and, together with Alder, the

“Defendants”) for their violations of Sections 14(d)(4) and 14(e) of the Securities Exchange Act

of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), respectively, and United States

Securities and Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9 (“Rule 14d-9”).

Plaintiffs’ claims arise in connection with the proposed tender offer (“Tender Offer”) by H.

Lundbeck A/S (“Parent”) through its subsidiary Violet Acquisition Corp. (“Purchaser,” and



                                                1
             Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 2 of 25



collectively with Parent, “Lundbeck”), to acquire all of the issued and outstanding shares of Alder

(the “Proposed Transaction”).

        2.       On September 16, 2019, Alder entered into an agreement and plan of merger, (the

“Merger Agreement”), whereby shareholders of Alder common stock will receive (i) $18.00 in

cash for each share of Alder common stock they own (the “Closing Amount”), plus (ii) one

contingent value right, (a “CVR”), which represents the right to receive $2.00, net to the seller in

cash, without interest, at the time provided in the Contingent Value Rights Agreement (the “CVR

Agreement), for each share of Alder common stock they own (the “Milestone Payment” and

together with the Closing Amount, the “Offer Price”).

        3.       On September 23, 2019, in order to convince Alder shareholders to tender their

shares, the Board authorized the filing of a materially incomplete and misleading Schedule 14D-

9 Solicitation/Recommendation Statement (the “Recommendation Statement”) with the

Securities and Exchange Commission (“SEC”). In particular, the Recommendation Statement

contains materially incomplete and misleading information concerning: (i) the sales process; (ii)

the fairness opinion and financial analyses performed by the financial advisor to the Company,

Centerview Partners LLC (“Centerview”); and (iii) certain financial projections prepared by

Alder and relied upon by Centerview.

        4.       The Tender Offer is scheduled to expire one minute after 11:59 p.m., Eastern

Time, on the date that is twenty (20) business days following the commencement of the Offer

(the “Expiration Date”). It is imperative that the material information that has been omitted from

the Recommendation Statement is disclosed to the Company’s shareholders prior to the

forthcoming Expiration Date so they may make an informed determination on whether to tender

their shares.




                                                 2
            Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 3 of 25



       5.       For these reasons, and as set forth in detail herein, Plaintiffs seek to enjoin

Defendants from closing the Tender Offer or taking any steps to consummate the Proposed

Transaction, unless and until the material information discussed below is disclosed to Alder’s

shareholders or, in the event the Proposed Transaction is consummated, to recover damages

resulting from the Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391 as Plaintiff alleges violations of Sections 14(d)(4)

and 14(e) of the Exchange Act.

       7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       8.       Venue is proper in this Court under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Defendants are found or are inhabitants or

transact business in this District. Indeed, Alder’s common stock trades on the Nasdaq Global

Market (the “Nasdaq”), which is headquartered in this District, rendering venue in this District




                                                 3
               Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 4 of 25



appropriate. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting

cases).

                                                PARTIES

          9.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Alder’s common stock.

          10.      Defendant Alder is a Delaware corporation and maintains its principal executive

office at 11804 North Creek Parkway South, Bothell, Washington 98011.                       Alder is a

pharmaceutical development company that specializes in the identification, development and

manufacture of antibody therapeutics. The Company’s common stock trades on the Nasdaq under

the ticker symbol “ALDR”.

          11.      Defendant Robert Azelby (“Azelby”) is, and has been at all relevant times, the

Chief Executive Officer and a director of the Company.

          12.      Defendant Paul Carter (“Carter”) is, and has been at all relevant times, a director of

the Company.

          13.      Defendant Paul Cleveland (“Cleveland”) is, and has been at all relevant times, a

director of the Company.

          14.      Defendant Jeremy Green (“Green”) is, and has been at all relevant times, a director

of the Company.

          15.      Defendant A. Bruce Montgomery (“Montgomery”) is, and has been at all relevant

times, a director of the Company.

          16.      Defendant Heather Preston (“Preston”) is, and has been at all relevant times, a

director of the Company.

          17.      Defendant Clay B. Siegall (“Siegall”) is, and has been at all relevant times, a




                                                    4
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 5 of 25



director of the Company.

       18.     Defendant Wendy Yarno (“Yarno”) is, and has been at all relevant times, a director

of the Company.

       19.     The defendants identified in paragraphs 11-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

                               SUBSTANTIVE ALLEGATIONS

A. Background and the Unfair Offer Consideration

       20.     Alder is a clinical-stage biopharmaceutical company based in Bothell, Washington

that discovers, develops and seeks to commercialize therapeutic antibodies with the potential to

meaningfully transform the treatment paradigm in migraine.

       21.     Alder focuses its resources and development principally on Eptinezumab

(ALD403), Alder’s solely-owned lead investigational product candidate, in order to maximize its

therapeutic and commercial potential. Eptinezumab is administered through an infusion procedure

and is currently in its Phase 3 clinical trials. Alder is committed to commercializing Eptinezumab

in the United States as a migraine prevention therapy.

       22.     Alder’s other product candidate is ALD1910, which also holds potential as a

migraine treatment.

       23.     The Company was founded in the early 2000s as a Delaware corporation and went

public with the issuance of its Initial Public Offering on May 8, 2014.

         21. The Company has been extraordinarily successful and is well-positioned for

  continued growth thanks to the upcoming launch of Eptinezumab and the advancement of

  ALD1910. For example, on August 6, 2019 – just a month before the Company announced that

  it was being acquired by Lundbeck– the Company issued a press release entitled Alder




                                                5
          Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 6 of 25



  Biopharmaceuticals® Reports Second Quarter 2019 Financial and Operating Results, which

  stated in part:

          “We continue to make significant progress toward the potential launch of eptinezumab
          in the U.S. in the first quarter of 2020. We have our commercial leadership team in place,
          with experienced personnel leading sales, marketing and market access. The team is
          sharpening our go-to-market strategy and expects to complete our commercial footprint
          later this year. We recently presented additional data further confirming eptinezumab’s
          differentiated clinical profile and benefits in patient-reported outcomes at the 2019
          American Headache Society and American Academy of Neurology Annual Meetings,”
          said Bob Azelby, Alder’s president and chief executive officer. “Looking forward, we
          believe there is a large opportunity to build value at Alder in the latter half of the year,
          with the initiation of eptinezumab’s acute study and the advancement of our product
          candidate, ALD1910, into the clinic. These collective activities align with our mission
          to forever change the migraine treatment landscape and give people with migraines their
          lives back.”

       22.      Indeed, on the August 6, 2019 conference call accompanying the release of these

financial results, Azelby explained that the Company expected “the potential launch of our first

product in a little over six months,” and that assuming the Company obtained FDA approval for

Eptinezumab, “Alder will be ready to competitively launch in the U.S. migraine prevention market

during the first quarter of 2020.” Azelby further explained that, while commercial value of

Eptinezumab would begin to be unlocked in the immediate short-term with its upcoming launch,

Alder was focused on becoming a fully-integrated company and also anticipated long-term growth

and significant value tied to its preclinical drug ALD1910:


       We continue to plan to initiate a Phase III clinical trial of epti in the second half of 2019
       to investigate this opportunity clinically. If approved for the prevention of migraine and
       its successful in treating an active migraine and clinical testing, Epti would be the only
       anit-CGRP monoclonal antibody indicated for the treatment and prevention of migraine.

       In our commercial assessment a treat-and-prevent label showed substantial increases in
       market share in the prevention marketplace. This research was further corroborated by
       first world therapy trends that indicated an anti-CGRP math with a treat-and-prevent label
       would be a strong driver of brand choice. And as we continue our focus on becoming a
       fully integrated company transforming migraine treatments, we hope you can see our



                                                 6
          Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 7 of 25



       excitement about ALD1910, our preclinical asset, which has the potential to address
       another subset of migraine patients who may not respond to anti-CGRP therapy.

       ALD1910 is our high specificity, high affinity neutralizing investigational monoclonal
       antibody with reactivity to PACAP or pituitary adenylate cyclase-activating peptide.
       PACAP has emerged as an important signaling pathway in the pathophysiology of
       migraine and is believed the be distinct from CGRP. As such, we believe PACAP
       represents an attractive novel target and we are very encouraged by our preclinical
       work-to-date, which suggests that ALD1910 prevents the signaling of PACAP for all
       three known receptors.

       The preclinical program is on track for completion this summer and we expect to initiate
       a first in human clinical study by the end of 2019. In summary, we are very excited about
       the near and long-term potential for epti and are working hard to ensure its commercial
       success, while also pursuing a portfolio of additional indications and new therapy that
       could potentially help migraine patients in the future.

       23.     As the Company was just beginning to unlock the commercial value in its

Eptinezumab asset and expected to derive continued long-term value from its ALD1910 asset, the

Proposed Transaction comes at a time when the Company’s recent and future success was not fully

reflected by its share price. The Proposed Transaction will cash-out Alder’s stockholders at a price

that fails to adequately compensate them for the intrinsic value of their shares.

       24.     Despite Alder’s intrinsic value and exceptional growth prospects, the Individual

Defendants are agreeing to sell the Company and deprive its stockholders of the ability to partake

in the Company’s future growth. The Individual Defendants breached their fiduciary duties owed

to the Company’s stockholders by agreeing to the Proposed Transaction for the unfair Offer

Consideration, and by allowing the unfair and flawed sales process to unfold in the manner that it

did, which has caused Plaintiffs and the Class to receive an inadequate Offer Consideration.

B.     The Proposed Transaction

       25.     On September 16, 2019, Alder and Lundbeck jointly announced the Proposed

Transaction in a Press Release entitled Lundbeck to acquire Alder BioPharmaceuticals – a




                                                 7
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 8 of 25



company committed to transforming migraine treatment and prevention – in a transaction valued

at up to USD 1.95 billion net of cash, which stated as follows:


       VALBY, Denmark and BOTHELL, Wash., Sept. 16, 2019 (GLOBE NEWSWIRE) -- H.
       Lundbeck A/S (Lundbeck) and Alder BioPharmaceuticals (NASDAQ: ALDR) (Alder)
       today announced a definitive agreement for Lundbeck to acquire Alder. Under the terms
       of the agreement, Lundbeck will commence a tender offer for all outstanding shares of
       Alder, whereby Alder stockholders will be offered an upfront payment for USD 18.00 per
       share in cash, along with one non-tradeable Contingent Value Right (CVR) that entitles
       them to an additional USD 2.00 per share upon approval of eptinezumab by the European
       Medicines Agency (EMA), representing a total potential consideration of USD 20.00 per
       share. The transaction is valued at up to USD 1.95 billion (approximately DKK 13
       billion) net of cash, on a fully diluted basis.

       Alder is a clinical-stage biopharmaceutical company committed to transforming migraine
       treatment through the discovery, development and commercialization of novel
       therapeutic antibodies. Through this acquisition, Lundbeck will continue to expand the
       range of brain diseases for which the company brings its leading and best-in-class
       therapies to patients. In addition, by acquiring Alder, Lundbeck will further enhance its
       capabilities to deliver future biological innovations in brain diseases.

       Alder is developing eptinezumab for the preventive treatment of migraine in adults.
       Eptinezumab is an investigational monoclonal antibody (mAb) that is administered as a
       quarterly 30-minute IV infusion. Eptinezumab was designed for immediate and complete
       bioavailability with high specificity and strong binding for suppression of calcitonin
       gene-related peptide (CGRP), a neuropeptide believed to play a key role in mediating and
       initiating migraines. If approved by the U.S. Food and Drug Administration (FDA), it
       will be the first IV CGRP therapy for migraine prevention. Alder is also developing
       ALD1910, a mAb designed to inhibit pituitary adenylate cyclase-activating polypeptide
       (PACAP) for migraine prevention. Eptinezumab, together with ALD1910, will help
       establish Lundbeck as an emerging leader in migraine and other pain syndromes.

       Alder submitted a Biologics License Application (BLA) to the FDA for eptinezumab in
       February 2019 and the FDA has set a Prescription Drug User Fee Act (PDUFA) action
       date of 21 February 2020. Lundbeck expects to submit eptinezumab for approval to
       regulatory authorities in the European Union during 2020, followed by submissions for
       approval in other regions around the world including China and Japan.

       Strategic benefits
       The proposed transaction is anticipated to significantly strengthen Lundbeck’s business
       as early as 2020, accelerating the build of Lundbeck’s late-stage pipeline and providing
       access to new capabilities in the monoclonal antibody field. The addition of eptinezumab
       will expand Lundbeck’s leading global brain disease franchise. Lundbeck intends to
       leverage its proven expertise in neuroscience, and its highly effective organization across



                                                8
  Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 9 of 25



56 countries, to maximize the opportunity to serve patients suffering from brain diseases,
including migraine.

The acquisition of Alder will support Lundbeck’s aim to deliver long-term sustainable
growth and is consistent with capital allocation priorities. The transaction is expected to
accelerate and diversify Lundbeck’s revenue growth with the expected U.S. launch of
eptinezumab for preventive treatment of episodic and chronic migraine in 2020 and the
expected expansion of indications for the product. Lundbeck will gain an early-stage
antibody, ALD1910, against a separate target for migraine and other pain syndromes with
the potential to leverage the expertise in migraine across a broader product offering.
Lundbeck will also gain access to a team with strong monoclonal antibody expertise,
accelerating Lundbeck’s capabilities in this arena. The transaction is expected to be core
EPS accretive in 2023 assuming FDA approval in the first quarter of 2020 followed by
regulatory approvals in other regions including Europe.

Dr. Deborah Dunsire, President and CEO of Lundbeck, commented, “Alder is an
excellent strategic fit for Lundbeck’s focused expertise in brain diseases and
organizational capabilities. This transaction flows from our strategic intent to Expand
and Invest to Grow. Migraine prevention is an attractive indication for us that leverages
our specialized commercial expertise in delivering medicines for brain diseases. We
expect the global launch of eptinezumab for the preventive treatment of migraine, as well
as the further potential development of the product in additional indications, to
accelerate Lundbeck’s growth in the coming years.”

”As a global leader in neuroscience research with products registered in more than 100
countries and a strong network of neurology specialists, Lundbeck is the ideal
partner to advance Alder’s mission of changing the treatment paradigm for migraine
prevention. We believe this positions eptinezumab for a successful launch both in and
outside of the United States,” said Bob Azelby, Alder’s president and chief executive
officer. “Importantly, today's news provides Alder shareholders with significant and
immediate cash value, as well as the ability to benefit further once eptinezumab is
approved by the EMA. Looking ahead, we expect Lundbeck will leverage Alder’s
expertise in antibody development to explore additional indications for eptinezumab and
continue the development of ALD1910.”

Terms, closing conditions and financing
Under the terms of the agreement, Lundbeck will commence a tender offer for all
outstanding shares of Alder, whereby Alder stockholders will be offered an upfront
payment for USD 18.00 per share in cash, along with one non-tradeable Contingent
Value Right (CVR) of USD 2.00 per share. The upfront cash consideration represents a
79% premium to Alder’s shareholders based on the closing price on 13 September 2019
and an approximately 3% discount based on the 52-week high share price.

The non-tradeable CVR will be paid upon the approval by the European Commission of a
"Marketing Authorization Application" in the European Union, through the centralized
procedure. The terms of the CVR payment reflect the parties' agreement over the sharing



                                        9
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 10 of 25



       of potential economic upside benefits from such approval. There can be no assurance
       such approval will occur or that any contingent payment will be made.

       Lundbeck will acquire any shares of Alder not tendered into the tender offer through a
       merger for the same per share consideration as will be payable in the tender offer. The
       merger will be effected as soon as practicable after the closing of the tender offer.

       The Board of Alder has unanimously approved the transaction and Alder will file a
       recommendation to shareholders recommending they tender their shares to Lundbeck.
       The transaction is expected to close in the fourth quarter of 2019, subject to customary
       closing conditions, including the tender of more than 50% of all shares of Alder
       outstanding at the expiration of the offer and receipt of required regulatory clearances,
       which includes a Hart-Scott-Rodino review in the U.S. The terms and conditions of the
       tender offer will be described in the tender offer documents, which will be filed with the
       U.S. Securities and Exchange Commission.

       Lundbeck expects to fund the acquisition through existing cash resources and bank
       financing.

       Advisors
       For Lundbeck, MTS Health Partners and PJT Partners are acting as the exclusive
       financial advisors and Baker McKenzie is acting as legal advisor in this transaction. For
       Alder, Centerview Partners is acting as exclusive financial advisor and Skadden, Arps,
       Slate, Meagher & Flom LLP and Cooley LLP are acting as legal advisors.

       26.     Rather than continuing to build upon Alder’s improving prospects, the Offer

Consideration being offered to Alder’s public shareholders in the Proposed Transaction is unfair

and grossly inadequate because, among other things, the intrinsic value of Alder common stock is

materially in excess of the amount offered given the Company’s recent financial performance and

its prospects for future growth and earnings.

C.     The Preclusive Deal Protection Devices

       27.     To the detriment of Alder shareholders, the Individual Defendants agreed, in the

Merger Agreement, to certain onerous and preclusive deal protection devices that operate

conjunctively to make the Proposed Transaction a fait accompli and all but ensure that the

Proposed Transaction is consummated and that no competing offers emerge for the Company.




                                                10
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 11 of 25



       28.      The Merger Agreement contains a restrictive no-shop provision that prohibits the

members of the Board from soliciting proposals relating to alternative offers or business

combinations.

       29.      The no-shop provision also prohibits, except under extremely limited

circumstances, the Individual Defendants from engaging in discussions or negotiations relating to

unsolicited proposals regarding alternative acquisitions or business combinations.

       30.      Further, the Board must provide Lundbeck with written notice of any Acquisition

Proposal and must provide prior written notice of its intention to terminate the Merger Agreement

in favor of any Superior Offer and negotiate with Lundbeck following receipt of the notice, so that

Lundbeck has the opportunity to adjust the terms and conditions of the Merger Agreement so that

the Acquisition Proposal ceases to be a Superior Offer.

       31.      In addition, the Merger Agreement provides that the Company will be required to

pay to Parent a termination fee of $87 million to Lundbeck with respect to any termination under

the no-shop provisions.

       32.      Furthermore, the Company previously executed standstill agreements with Don’t

Ask Don’t Waive (“DADW”) provisions with other potential counterparties, which prevent these

potential counterparties from making unsolicited takeover proposals, which further restricts the

Company’s ability to entertain superior offers.

       33.      Ultimately, these preclusive deal protection devices restrain the Company's ability

to solicit or engage in negotiations with any third party regarding a proposal to acquire all or a

significant interest in the Company. The aggregate effect of these preclusive deal protection

devices, viewed in light of the materially inadequate consideration offered for Alder shares in the

Proposed Transaction and the Company’s failure to perform a market check through formal




                                                  11
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 12 of 25



outreach to potential counterparties with respect to an strategic acquisition, supports an inference

that the Board was not acting in good faith in approving the terms of the Merger Agreement.

       34.      Accordingly, Plaintiffs seeks injunctive and other equitable relief to prevent the

irreparable injury that the Company’s shareholders will continue to suffer absent judicial

intervention.

D.     The Recommendation Statement Omits Certain Material Information

       (i)      The Recommendation Statement Contains Materially False Statements and
                Omissions Regarding the Process by Which the Board Agreed to Sell the
                Company


       35.      On Page 13, the Recommendation Statement states that (i) Alder’s management

“began actively exploring a potential partnership regarding the commercialization of Eptinezumab

outside of the United States (the “Ex-U.S. Partnership”) in September 2018, (ii) Erin Lavelle

(“Lavelle”), Alder’s Chief Operating Officer, “reached out to twenty-one (21) potential

counterparties” to determine their interest in an Ex-U.S. Partnership, that “Alder entered into non-

disclosure agreements with eleven (11) counterparties, including Lundbeck, in anticipation of

exchanging confidential information to evaluate an Ex-U.S. Partnership,” (iii) “Alder entered into

the Nondisclosure Agreement with Lundbeck on January 9, 2019, which contained a standstill

provision,” (iv) “two (2) other nondisclosure agreements entered into by Alder contained

standstills which, by their terms, remain in effect following the announcement of this transaction

and the execution of the Merger Agreement,” (v) “one (1) of these two (2) counterparties did not

pursue the Ex-U.S. Partnership after conducting preliminary due diligence investigations, and the

other counterparty submitted terms of the Ex-U.S. Partnership that were not viewed as competitive

by the Alder Board,” (vi) “Lundbeck and nine (9) other counterparties conducted due diligence

investigations on Eptinezumab with respect to a potential Ex-U.S. Partnership,” and (vii) “Alder


                                                12
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 13 of 25



received proposed term sheets from five (5) potential counterparties for the Ex-U.S. Partnership,

including Lundbeck.”

       36.     However, the Recommendation Statement fails to disclose whether any of these

potential counterparties—including the potential counterparties that remain subject to the standstill

provisions in their nondisclosure agreements with Alder—actually expressed any interest in

wholesale acquisition of Alder as opposed to an Ex-U.S. Partnership for the distribution of

Eptinezumab, and if so the extent to which these potential counterparties expressed interest in

wholesale acquisition. Indeed, Page 13 of the Recommendation Statement states that “during the

spring of 2019, management of Alder also met in person with various potential counterparties to

discuss an Ex-U.S. Partnership, which meetings afforded Alder an opportunity to gauge interest

expressed by these counterparties in other potential strategic transactions,” and Page 15 states that

“Centerview, at the Alder Board’s direction, made additional inquiries in such process (two (2)

inquiries before and one (1) inquiry after the receipt of the July 21, Proposal [from Lundbeck], and

that in no instance had either Alder or Centerview received any indication of interest regarding the

acquisition of Alder other than from Lundbeck,” fails to disclose (i) how many potential

counterparties were actually informed that Alder might be interested in potential strategic

transactions other than an Ex-U.S. Partnership, and (ii) whether Alder or Centerview actually

informed these potential counterparties that Alder was interested in a strategic transaction

involving wholesale acquisition. The Recommendation Statement also fails to clearly state

whether the statement that neither Alder nor Centerview “received any indication of interest

regarding the acquisition of Alder” means that no potential counterparties expressed any interest

whatsoever in a wholesale acquisition of Alder or instead means only that Alder did not receive

any formal “indication of interest” as expressed in an acquisition proposal from a competing




                                                 13
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 14 of 25



counterparty. Compare, e.g., Goodman v. Dohmen, No. 15-cv-20, 2017 U.S. Dist. LEXIS 123738,

at *6-7 (C.D. Cal. Aug. 3, 2017) (using phrase “indication of interest” to mean a statement of

general interest in an investment), with, McMillan v. Intercargo Corp., No. 16963, 1999 Del. Ch.

95, at *5-6 (Del. Ch. May 3, 1999) (discussing “a non-binding preliminary indication of interest

in acquiring Intercargo for $ 14 per share, to be financed through a dividend and an offering of XL

Capital stock.”). This information is material to the Company’s public shareholders because the

failure to receive a formal indication of interest does not necessarily mean that alternative potential

counterparties would not have participated in a bidding process to acquire the Company if the

Company had solicited acquisition proposals and a market check is generally the best means of

determining a company’s fair value in an acquisition. See, e.g., Koehler v. NetSpend Holdings,

Inc., No. 8373-VCG, 2013 Del. Ch. LEXIS 131, at *47-56 (Del. Ch. May 21, 2013).

       37.     The Recommendation Statement also fails to disclose the terms of the “proposed

term sheets” from the five potential counterparties for the Ex-U.S. Partnership that Alder received

in February and March 2019, including the terms “that were not viewed as competitive by the

Alder Board,” that were submitted by the potential counterparty that remains subject to the

standstill agreement with Alder. As the management projections “assume[] a partnership with

Lundbeck for the development of Eptinezumab outside of the United States,” the Company’s

failure to disclose the terms of the Ex-U.S. Partnership proposals that Alder received make it

impossible for the Company’s public stockholders to evaluate the fairness of the Proposed

Transaction.

       (ii)    The Recommendation Statement Contains False Statements and Omissions
               Related to the Management Projections and the Fairness Opinion

       38.     The Recommendation Statement also omits material information regarding the

Company’s Financial Advisors’ Fairness Opinion and the various valuation analyses that the



                                                  14
            Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 15 of 25



Company’s Financial Advisors performed to render the opinion because it does not provide enough

information regarding the necessary data, support for conclusions, or the existence of, or basis for,

the underlying assumptions that underpin the fairness opinion. Specifically, the Registration

Statement does not disclose enough information regarding the financial projections, inputs and

assumptions for various financial valuations, and the Financial Advisors’ potential conflicts of

interest.    Without this information, stockholders cannot replicate the analyses, confirm the

valuations, evaluate the Financial Advisors’ opinion that the Offer Price is fair, or accurately assess

the reliability of the Fairness Opinion. The informative value of the Fairness Opinion is not in its

conclusions, but in the valuation analyses that support them. Thus, the key inputs, which are

intrinsically baked into those conclusions, must also be fairly disclosed.

        39.      With respect to the Management Projections, the Registration Statement fails to

disclose material information. With respect to these financial projections, directors are obligated

to provide complete valuation metrics to shareholders, particularly in cash-out transactions where

non-GAAP metrics were used by the banker, since such metrics are not uniformly defined and

shareholders are therefore unable to assess the utility and legitimacy of the actual metrics without

seeing the underlying components.

        40.      With respect to the Management Projections beginning on Page 26, the

Recommendation Statement fails to provide all of the financial projections provided by Alder and

relied upon by Centerview for purposes of the fairness analyses.                    Specifically, the

Recommendation Statement does not provide projections for (i) adjusted depreciation &

amortization, (ii) changes in net working capital, or (iii) capital expenditures.

        Moreover, although the Recommendation Statement discloses some of the rationale and

assumptions underlying the cash flow anticipated from its Eptinezumab assets under each of Case




                                                  15
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 16 of 25



A, Case B, and Case C, the Recommendation Statement omits entirely any of the assumptions

underlying cash flows anticipated from its ALD1910 asset. As these projections anticipate cash

flows through the year 2037, the failure to disclose the assumptions underlying the portion (if any)

of those cash flows that are anticipated to be generated by the ALD1910 asset renders the

Recommendation Statement false and misleading to the Company’s public shareholders. See, In

re Celera Corp. S’holder Litig., Cons. C.A. No. 6304-VCP, 2012 Del. Ch. LEXIS 66, at *85 (Del.

Ch. Mar. 23, 2012), aff’d in part, rev’d in part on other grounds, 59 A.3d 418 (Del. 2012). Indeed,

the failure to detail any of these assumptions renders the Management Projections and any analyses

on which they are based especially misleading given Azelby’s recent assertion that investors

should consider the Company’s “focus on becoming a fully integrated company transforming

migraine treatments,” and “see our excitement about ALD1910.

       41.     The Recommendation Statement also omits material information regarding

Centerview’s Fairness Opinion and the various valuation analyses performed to render its opinion.

The description of the Fairness Opinion fails to include necessary underlying data, support for

conclusions, or the existence of, or basis for, underlying assumptions.

       42.     With respect to Centerview’s Selected Public Company Analysis beginning on page

31, the Recommendation Statement fails to disclose the actual criteria that Centerview relied on in

selecting the companies. The Recommendation Statement includes a question-begging statement

that these “Centerview deemed [these companies] comparable, based on its experience and

professional judgment, to Alder” but fails to disclose any of the criteria that Centerview considered

in employing “its experience and professional judgment.” As a result, it is impossible for the

Company’s public shareholders to know whether Centerview actually based inclusion on objective

criteria and whether Centerview improperly included certain outlier companies and excluded other




                                                 16
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 17 of 25



companies that were in fact more comparable to Alder. See, e.g., In re PNB Hldg. Co. S’holders

Litig., 2006 Del. Ch. LEXIS 158, 2006 WL 2403999, at *25 n.125 (Del. Ch. Aug. 18, 2006)

(rejecting comparable companies analysis where the “comparable publicly-traded companies all

were significantly larger than [the subject company], with one having total assets of $587 million

as compared to [the subject company’s] assets of $216 million”). The misleading effect of this

omission is exacerbated because the Recommendation Statement fails to disclose any of the

individual companies’ multiples and further fails to disclose which and how many companies were

excluded as “outliers” because of “Revenue multiples of greater than 30x,” instead summarizing

the selected companies’ trading multiples by quartile only after excluding the “outlier” companies.

Moreover, displaying the results based on their quartiles rather than the mean or range already

reduces the effect of these outlier companies. Further, the Recommendation Statement fails to

disclose any multiples based on Earnings, and further fails to disclose Centerview’s rationale for

valuing the Company based on a Revenue multiple rather than an Earnings multiple. Deriving a

valuation multiple based on “comparable” companies’ revenue is false and misleading without the

disclosure of the selected companies’ earnings, which is necessary to determine whether the

selected companies’ revenue provides an accurate and fair benchmark on which to value the

company.

       43.     With respect to the Selected Precedent Transactions Analysis beginning on Page

32, the Recommendation Statement fails to disclose the criteria that Centerview relied on in

selecting the companies. The Recommendation Statement includes a question-begging statement

that these “Centerview deemed [these companies] comparable, based on its experience and

professional judgment, to Alder” but fails to disclose any of the criteria that Centerview considered

in employing “its experience and professional judgment.” As a result, it is impossible for the




                                                 17
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 18 of 25



Company’s public shareholders to know whether Centerview actually based inclusion on objective

criteria and whether Centerview improperly included certain outlier transactions and excluded

other transactions that were in fact more comparable to this acquisition. Again, the misleading

effect of this omission is exacerbated because the Recommendation Statement fails to disclose any

of the multiples for each transaction. Further, the Recommendation Statement fails to disclose any

multiples based on Earnings, and further fails to disclose Centerview’s rationale for valuing the

Company based on a Revenue multiple rather than an Earnings multiple. Deriving a valuation

multiple based on “comparable” transaction revenue multiples is false and misleading without the

disclosure of the acquired companies’ earnings, which is necessary to determine whether the

selected companies’ revenue provides an accurate and fair benchmark on which to value the

company.

       44.     With respect to Centerview’s Discounted Cash Flow Analysis beginning on Page

33, the Recommendation Statement fails to disclose: (i) the inputs used for deriving Centerview’s

selected discount rate range of 11.0% to 13.0%, (ii) the rationale and basis for Centerview’s

assumption “that Alder’s unlevered free cash flows would decline in perpetuity after December

31, 2037, at a rate of free cash flow decline year-over-year of 80.0%, (iii) whether stock-based

compensation was treated as a cash or non-cash expense, and (iv) a full sensitivity table based on

the entire range of discount rates. Without this information, it is impossible to determine whether

the discounted cash flow analysis actually provides a reasonable range for the Company’s intrinsic

value. Indeed, a banker can make any transaction seem “fair” simply by changing the inputs and

assumptions to project and discount future cash flows below the present value of the merger

consideration. Moreover, presenting a discounted cash flow analysis based on projections that

included an Ex-U.S. Partnership with Lundbeck without providing any analysis or discussion of




                                                18
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 19 of 25



the standalone company’s value without an Ex-U.S. Partnership with Lundbeck, particularly

because the Company’s Board “considered, after discussions with representatives of Centerview

and Alder’s management, the possible alternatives to the Offer and the Merger, including the

possibility of Alder remaining a stand-alone company, with or without potential strategic

collaborations, partnerships and licensing and other arrangements, such as the final terms of the

Ex-U.S. Partnership with Lundbeck.” Recommendation Statement at 20.

       45.     With respect to Centerview’s Stock Price Targets analysis on Page 34, the

Recommendation Statement states that Centerview observed targets “ranging from $9.00 to $36.00

per Share” but fails to disclose the individual price targets observed and fails to summarize those

price targets in a meaningful way because it does not provide any breakdown or measurement of

central tendency. Without the individual price targets themselves, a quartile, quintile, or decile

summary, or at a minimum some measurement of variance, it is impossible to tell whether the

range fairly summarizes the data observed.

       46.     With respect to Centerview’s Premium Analysis on Page 34, the Proxy fails to

disclose whether the selected transactions contemplated cash or stock-based consideration, fails to

disclose the individual premiums paid in each transaction, and further fails to disclose whether

Centerview made any attempt to account for “disturbances” to stock price that occurred prior to

the announcement of a transaction, for example a “jump” in stock price that occurred because a

company announced that it was anticipating a merger before any merger was, in fact, finalized.

See, e.g., In re Columbia Sec. Litig., 155 F.R.D. 466, 483 (S.D.N.Y. 1994) (“The fact that

Columbia stock jumped 25 percent when Columbia finally announced in September 1989 that it

was engaged in acquisition discussions with an unannounced suitor is convincing evidence that

whatever ‘acquisition expectations’ were previously built into Columbia stock before this date




                                                19
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 20 of 25



were less than fully confident ones.”). All of this information is material to shareholders and the

disclosure of the Premium Analysis without this information renders the Proxy false and

misleading.

       47.     The Proxy also fails to fully disclose all potential conflicts-of-interest for

Centerview. This conflict of interest information is material to shareholders because it directly

informs shareholders as to how much weight they should give to Centerview’s Fairness Opinion.

       48.     Pages 53-54 of the Proxy disclose that Centerview’s fee is $35 million, of which

only $3 million was payable upon the rendering of the opinion with the remaining $32 million

payable contingent upon the consummation of the merger, and further states that “Centerview may

provide financial advisory and other services to or with respect to Alder or Lundbeck or their

respective affiliates in the future, for which Centerview may receive compensation,” but fails to

disclose whether any services are, in fact, mutually understood to be contemplated at this time

between Centerview, Alder, and/or Lundbeck.

                                         COUNT I
         (Against All Defendants for Violation of Section 14(e) of the Exchange Act)

       63.     Plaintiff incorporates each and every allegation set forth as if fully set forth herein.

       64.     Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading…” 15 U.S.C. §78n(e).

       65.     Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under

which they are made, not misleading, in connection with the Tender Offer. Defendants knew or



                                                  20
           Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 21 of 25



recklessly disregarded that the Recommendation Statement failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

          66.   The Recommendation Statement was prepared, reviewed, and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information

about the consideration offered to shareholders via the Tender Offer and the intrinsic value of the

Company.

          67.   In doing so, Defendants made untrue statements and/or omitted material facts

necessary to make the statements made not misleading. Each of the Individual Defendants, by

virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(e). The Individual Defendants were

therefore reckless, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Recommendation Statement, but nonetheless failed to obtain and

disclose such information to shareholders although they could have done so without extraordinary

effort.

          68.   The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable shareholder would consider them important in

deciding whether to tender their shares. In addition, a reasonable investor would view the

information identified above which has been omitted from the Recommendation Statement as

altering the “total mix” of information made available to shareholders.

          69.   Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.          Indeed, while Defendants




                                                 21
           Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 22 of 25



undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

          70.   The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiffs, and Plaintiffs will be deprived of her entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                        COUNT II
  (Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act and SEC
                            Rule 14d-9, 17 C.F.R. § 240.14d-9)

          71.   Plaintiffs incorporates each and every allegation set forth as if fully set forth

herein.

          72.   Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting shareholder support of the Proposed Transaction.

          73.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers. Specifically,

Section 14(d)(4) provides that:

                Any solicitation or recommendation to the holders of such a security
                to accept or reject a tender offer or request or invitation for tenders
                shall be made in accordance with such rules and regulations as the
                Commission may prescribe as necessary or appropriate in the public
                interest or for the protection of investors.

          74.   SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the

Exchange Act, provides that:

                Information required in solicitation or recommendation. Any
                solicitation or recommendation to holders of a class of securities
                referred to in section 14(d)(1) of the Act with respect to a tender
                offer for such securities shall include the name of the person making



                                                  22
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 23 of 25



                such solicitation or recommendation and the information required
                by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101) or a fair
                and adequate summary thereof.

        75.     In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a Company’s

directors to:

                Furnish such additional information, if any, as may be necessary to
                make the required statements, in light of the circumstances under
                which they are made, not materially misleading.

        76.     The omission of information from a recommendation statement will violate

Section 14(d)(4) and Rule 14d-9 if other SEC regulations specifically require disclosure of the

omitted information.

        77.     The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9

because it omits material facts, including those set forth above, that render the Recommendation

Statement misleadingly incomplete. Defendants knowingly or with deliberate recklessness

omitted the material information identified above from the Recommendation Statement, causing

certain statements therein to be materially incomplete and therefore misleading. Indeed, while

Defendants undoubtedly had access to and/or reviewed the omitted material information in

connection with approving the Proposed Transaction, they allowed it to be omitted from the

Recommendation Statement, rendering certain portions of the Recommendation Statement

materially incomplete and therefore misleading.

        78.     The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiffs, and Plaintiffs will be deprived of her right to make a fully informed decision

if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs prays for judgment and relief as follows:




                                                  23
         Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 24 of 25



       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Tender Offer or taking any steps to consummate the Proposed

Transaction, until the Company discloses the material information discussed above which has been

omitted from the Recommendation Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages

       C.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E.      Granting such other and further relief as this Court may deem just and proper.



                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.




 Dated: September 25, 2019                            MONTEVERDE & ASSOCIATES PC
                                                 By: /s/ Juan E. Monteverde
                                                     Juan E. Monteverde (JM-8169)
                                                     The Empire State Building 350 Fifth
                                                     Avenue, Suite 4405 New York, NY 10118
                                                     Tel: (212) 971-1341
                                                     Fax: (212) 202-7880
                                                     Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff



OF COUNSEL:



                                                 24
        Case 1:19-cv-08904-PAE Document 1 Filed 09/25/19 Page 25 of 25




ADEMI & O’REILLY, LLP
Guri Ademi
Jesse Fruchter
3620 East Layton Avenue
Cudahy, Wisconsin 53110
Tel: (414) 482-8000
Fax: (414) 482-8001
Email: gademi@ademilaw.com
        jfruchter@ademilaw.com




                                      25
